Citation Nr: 1235696	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  09-03 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida




THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the service-connected left knee medial meniscal tear with chondromalacia based on limitation of motion.




REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to March 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and September 2010 rating decisions by the RO.

In September 2010, the RO assigned a separate 10 percent rating for the service-connected left knee disability on the basis of lateral instability. 

The Veteran was scheduled to appear for a hearing with a Veterans Law Judge (VLJ) in January 2011.  He failed to report for this hearing.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

A letter notifying the Veteran and his representative of the scheduled date, time and location of a hearing was mailed to the Veteran by the RO at his last known address in November 2010.  However, the correspondence was returned to the RO in February 2011.  The RO contacted the Veteran via telephone in February 2011 and left a message seeking verification of his new address.  

The Board notes that, with respect to VA not having the Veteran's updated address, that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Moreover, the Veteran alone is responsible for keeping the RO informed of his current address and reporting any change of address in a timely manner.  If he does not do so, "there is no burden on the part of the VA to turn up heaven and earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

An August 2011 letter from the Board addressed to the Veteran indicates that the Veteran inquired about his appeal in February 2011.  There is no indication that he requested the hearing to be rescheduled.  On remand, thus, the RO must determine whether the Veteran desires to appear for a hearing .

The Veteran also is shown to have last undergone a VA examination in conjunction with his claims for increase in November 2007, nearly five years ago. 

In light of this lapse in time, the Board finds that he should be afforded a more contemporaneous VA examination to determine the current severity of the service-connected left knee disability, status post meniscal repair.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (in which the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); VAOPGCPREC 11-95 (April 7, 1995). 

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take all indicated action to contact the Veteran in order to clarify whether he still wishes to appear for a hearing before a Veterans Law Judge at the RO.  If so, the RO must schedule the Veteran for the requested hearing at next available opportunity.  The Veteran and his representative accordingly should be informed of the date and time of the hearing.

2.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers who have treated him since October 2006 (one year prior to his petition for an increased evaluation).  The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted, as needed. 

If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file. Specifically, the RO should obtain all VA treatment records dated after July 2010.

3.  The RO then should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected left knee disability.  The examiner should be furnished the claims folder for review in connection with the examination.    

All appropriate tests and studies, including X-ray studies  and range of motion studies, should be conducted, and all clinical findings should be reported in detail. 

The examiner should identify any limitation of motion or functional loss due to pain or during flare-ups in terms of the applicable rating criteria.   

The examiner should also address whether the left knee disability is productive of any recurrent subluxation or lateral instability in terms of the applicable rating criteria. 

The examiner should also identify any evidence of pain on motion, weakness, excess fatigability, and incoordination.  

4.  To help avoid future remand, the RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing all indicated development, the RO should readjudicate the claim for increase in light of all the evidence of record.  If any benefits sought on appeal remains denied, the Veteran and any representative should be furnished a fully responsive Supplemental Statement of the Case and afforded an appropriate opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


